D. C. Ore. [Probable jurisdiction noted, 402 U. S. 941.] Motions of Legal Services of Greater Miami, Inc., New Hampshire Legal Assistance, Memphis & Shelby County Legal Services Assn., Inc., June Brooks, Vermont Legal Aid, Inc., Western Center on Law & Poverty, Legal Aid Society of Louisville, Legal Aid Bureau, Inc., Community Action for Legal Services, Inc., et al., and Allen County Legal Aid Society et al. for leave to file briefs as amici curiae, granted.
The Chief Justice and Mr. Justice Marshall would deny these motions.